Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Response to Amendment
The obviousness-type Double Patenting Rejection:
Applicant has not amended the claims to be patentably distinct from the conflicting claims of United States Patent No. 10,554,046, nor has applicant filed the appropriate terminal disclaimer.
Applicant therefore failed to overcome the rejection.

With regard to the 103 rejection:
Applicant amended independent claims 1 and 13 to further specify:
“the plurality of prosumer facilities including at least residential facilities of customers that both consume and produce energy”.
Applicant’s arguments with respect to the amended claims have been fully consider but in moot in view of new ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helfan US Pub. No. 2011/00550361.
Regarding claim 1, Helfan discloses an energy storage and distribution system, comprising:
a hardware processor [102 of Fig. 1]; 
a communication interface coupled to the hardware processor and operable to connect the hardware processor to a communication network [110 – Comm. Network], 

[0035] According to some embodiments of the present invention there is provided a system of billing electric energy consumption. The system comprises a communication interface for receiving a plurality of power sell offers and power purchase offers from a plurality of consumers connected to an electric grid, a matching unit configured for identifying at least one match between at least one of the plurality of power purchase offers and at least one of the plurality of power sell offers, and a billing unit for billing the plurality of consumers according to the at least one match. 

[0073] Optionally, each one of the electricity commerce devices 101 establishes a unidirectional or bidirectional communication with the electricity commerce management unit 102 and/or with one or more other electricity commerce devices 101. The communication is established through one or more communication networks 110, such as a wide area network (WAN), a local area network (LAN), a cell/pager network, such as a global system for mobile communications (GSM) and code division multiple access (CDMA), licensed radio networks, for example worldwide interoperability for microwave access (WIMAX) communication, combination licensed and unlicensed radio, and/or power line communication via the electric grid 104. The communication may be a fixed wireless network, a mesh network and/or a combination thereof. It should be noted that if the communication is based on power line communications, the electric grid 104 is used as the physical medium of the communication network 110. 

[0074] The unidirectional or bidirectional communication allows the electricity commerce devices 101 to submit sell offers for the supply of electricity via the electricity grid 104 and purchase offers for consuming electricity via the electricity grid 104. As further described below, the system allows the consumers to sell and buy locally generated electricity for rates which are determined without a third party involvement. 

[0093] Optionally, as shown at 192, a portfolio for purchase offers is generated. The portfolio defines a requested amount of electric energy, optionally estimated according to consumption scenario, and the rate the respective grid connected consumer 103 is ready to pay. The rate is provided by the user and/or calculated automatically according to the cost of purchasing electric energy from the utilities and/or other consumers. 


the plurality of prosumer facilities including at least residential facilities of customers that both consume and produce energy [see Para. 0022]; and 
[0022] According to some embodiments of the present invention there is provided a method of delivering electric energy. The method comprises generating electric energy using at least one energy source managed by a consumer connected to an electric grid, calculating the amount of energy which is forecasted to be generated in a period of time, calculating a rate for selling the electric energy to another consumer or utility connected to the electric grid, receiving a purchase offer for the electric energy, and selecting between local consumption of the electric energy by the consumer and a delivery of the electric energy to the electric grid according to the purchase offer.

[0078] Reference is now also made to FIG. 2, which is a block diagram of an exemplary electric commerce device (ECD) 101 for allowing a grid connected consumer 103 to manage, monitor and control his energy generation, consumption and storage, sell electricity and/or to purchase electricity from other grid connected consumer 103 and/or utilities, according to some embodiments of the present invention. The exemplary electric commerce device 101 allows a respective grid connected consumer 103 to generate purchase offers and/or sell offers, for example as described below.

[0080] According to some embodiments of the present invention, the exemplary electric commerce device 101 includes an input unit 204, such as a man machine interface (MMI), for example a screen and a keyboard, a touch screen, a keypad, and the like. The MMI allows a local user, such as the owner and/or any other trustee pertaining to the grid connected consumer 103, to submit the aforementioned electric energy sell offers and/or purchase offers and/or to define rules for submitting automatically such electric energy sell offers and/or purchase offers. Optionally, the input unit 204 is an interface for receiving user inputs from a client terminal, such as a personal computer, a laptop, a Smartphone, and/or a personal digital assistant (PDA). In such embodiments, the user uses the client terminal for submitting the aforementioned electric energy sell offers and/or purchase offers and/or defining rules for automatically submitting such electric energy sell offers and/or purchase offers. Optionally, the client terminal hosts a module that presents a graphical user interface (GUI) that allows such a submission. Optionally the GUI is used for configuring the electric commerce device 101 and or to read data therefrom. 


an energy storage coupled to an energy grid and able to charge from and discharge to the energy grid, the energy storage further coupled to the hardware processor via the communication network; 
[0023] Optionally, the local consumption comprises at least one of charging at least one energy cell, charging a car, and powering a local electric energy network of the consumer. 

[0032] Optionally, the electric commerce device further comprises at least one energy storage cell connected to the at least one switch, wherein the controller is configured for instructing the at least one switch to charge or discharge the at least one energy cell according to the reaction. 

[0084] If power is not needed for local consumption and/or if there is residual power, bids are generated and outputted, as shown at 173. Optionally, the bids are forwarded as bid messages defining a power supply rate and an allocated amount of power supply. Optionally, bids are generated according to a current and/or an estimated domestic consumption and/or production of the respective grid connected consumer 103 and/or according to variations in the consumption and/or generation rates. For example, energy may be directed for storage when the consumption rates are low and/or when a forecast for future local consumption that estimates a demand or a consumption at a rate higher than the current cost of the same amount of power. As shown at 179, the sell offers may be generated according to data gathered from external sources, such as current and/or forecasted rates, current and/or forecasted renewable energy related factors, such as weather and biomass and/or Biofuel supply, current and/or forecasted supply and demand patterns and the like. 

[0089] In such embodiments, the decision whether to store or to sell locally generated electric energy, as shown at 176, may be determined according to priorities, as shown at 177, and/or according to data pertaining to domestic consumption and/or production of the respective grid connected consumer 103 and/or according to variations in the consumption and/or the production rates. For example, the electric storage manager 207 and/or the controller 210 may instruct charging when the consumption rates are low. Optionally, the electric storage manager 207 and/or the controller 210 is designed to manage switching between charging the electric storage cells 208 and delivering the stored energy to the electric grid 104 according to an arbitrage valuation model. In such embodiments, the consumption and/or production rates are constantly updated according to an external source, such as a server, for example via the communication network 110. 

[0111] For example, as shown at 231 of FIG. 7, the storage evaluation is based on external data pertaining to the rate of consumed electric energy. In such a manner, as shown at 232, the charging is performed to reduce electric energy cost and optionally increase the revenue that is gained from the delivery or distribution of electric energy to the electric grid 104. Optionally, the electric storage manager 207 manages the charging of the one or more electric storage cells 208 according to the management unit which establishes the rate that is defined in available sell offers and purchase offers. In such embodiments, the storage cells are charged with power from the electric grid 104 if the rate is lower than the rate of the utilities which are connected to the grid. The consumer has anticipated consumption data that allows forecasting purchase rates increments. In such a manner, the customer may profit from electricity rate arbitrage, for example by charging the storage cells and selling the stored electricity later on at higher rates. Optionally, the electric storage manager 207 amortizes the battery cycle cost. Optionally, the electric storage manager 207 logs the charging, for example as shown at 233. Optionally, the electric storage manager 207 interoperates with the electricity commerce device 101 that conducts the activities as shown at 231. 



based on the charging requests and discharging requests, the hardware processor operable to generate an energy schedule [by virtue of matching the purchase offers with the sell offers] comprising a first set of the prosumer facilities from which to accept charge requests and store energy in the energy storage, and a second set of prosumer facilities from which to accept discharge requests, and discharge energy from the energy storage, the first set of the prosumer facilities and the second set of prosumer facilities selected from the plurality of prosumer facilities, 
[0016] Optionally, the power purchase offer is for a future consumption of electric energy. 

[0017] Optionally, at least one of the plurality of power sell offers is for a future consumption of electric energy. 

[0018] Optionally, the method further comprises profiling at least one of electricity generation, electricity consumption and electricity storage of at least one of the plurality of first consumers.

[0081] Optionally, the communication interface 202 is controlled by a controller 210 that manages the sell offers and/or purchase offers generation, reception, and/or transmission process, optionally according to the aforementioned rules. The controller 210 generates and initiates the transmission of sell offers and purchase offers. Optionally, the controller 210 places the sell offers and/or purchase offers according to a set of rules, for example the set of rules which are defined using the MMI 204 and/or a set of rules that is defined in advance. Optionally, the controller 210 is located on a remote server. Optionally, the controller 210 performs backup, logging and profiling that is maintained at the user level. 

[0099] First, as shown at 151, electric supply sell offers, which are generated by the electricity commerce devices 101 and forwarded via the communication network 110, are received by the electricity commerce management unit 102. Optionally, each electric supply sell offer is for a certain amount of power supply that is offered by one of the grid connected consumers 103. In such embodiments, each sell offer is provided as a sell offer message defining a power supply rate and an allocated amount of power supply. Optionally, the sell offer is generated similarly to the described in FIG. 3. Optionally, the sell offer message includes the period in which the grid connected consumer 103 renders the power supply available. Optionally, sell offers are conditioned. For example, a grid connected consumer 103 may condition the transmitting of a sell offer message in a reward rate, budgetary status and/or considerations, carbon footprint and/or credit, a charging status of electric storage cells, such as the electric storage cells 208 shown in FIG. 2 and the like. 

[0100] Then, as shown at 152, one or more electric energy purchase offers are received, via the communication network 110, from some or all of the electricity commerce devices 101 by the electricity commerce management unit 102, P2P connections with one or more electricity commerce devices 101 and the like. Each electric energy purchase offer defines a power demand amount for a certain grid connected consumer 103. Optionally, the purchase offer is generated as depicted in FIG. 4. Optionally, the electric energy purchase offer is provided as a purchase message, for example as described above. In addition, offers may be presented in option like versions, such as put or call and other kinds and variations of future contracts or derivatives in order to offer freedom and flexibility to all users. 

[0101] Now, as shown at 153, a match is identified between the purchase offers and the sell offers. As described above, each purchase offer reflects an estimated power supply demand and every sell offer reflects an estimated power production that is available for sell. These estimations may be used for evaluating current consumption among the grid connected consumers 103, separately and/or collectively. For example, a purchase offer for a daily consumption of 0.5 Kilo Watt (s) per hour (kWh) between 12:00 and 15:00 for up to 0.16 dollar per kWh may be matched with one or more sell offers having a total power availability that is in this price range. In another example, a sell offer for a daily output of 25 Kilo Watt (s) per hour (kWh) between 08:00 and 15:00 for more than 0.15 dollar per kWh may be matched with one or more purchase offers having a matching total demand for power that is purchased for compensation in this price range. 

[0104] According to some embodiments of the present invention, the matches constitute binding agreements in which the seller(s) placing the sell offer(s) undertake to provide the bided energy and the buyer(s) placing the purchase offer(s) undertake to purchase the energy according to the submitted purchase offer terms. Such matching allows a first grid connected consumer 103 that has energy generation facilities 105, such as PV arrays and wind turbines, to sell energy, which is generated for example during the morning, to a second grid connected consumer 103, for example her neighbor, that consumes energy for the operation of air conditioning, computing, lights, and the like. 


wherein to generate the energy schedule, the hardware processor is operable to at least generate a first list including at least the charging requests, select from the first list a candidate charging request that produces profit value above a minimum profit margin [see also Para. above], 
[0090] As shown at 178, the electric energy may be sold to the highest bidders. If the energy suffices for a number of grid connected consumers 103, the highest purchase offers for the sell offer wins. In addition, outputs may be sold partially to several purchasers in order to achieve maximal profit. 

determine whether the candidate charging request is feasible to act on, and responsive to determining that the candidate charging request is feasible, add the candidate charging request to the energy schedule; and 
[0107] Optionally, the matching is performed with respect to the distance between selling and buying grid connected consumers 103. Optionally, sell offers for electric energy from a certain renewable energy source 105 are set to be matched, and/or to be matched in a higher probability with purchase offers from grid connected consumers 103 which are closer to the certain renewable energy source 105. In such a manner, the related distribution loss is reduced. Optionally, a match is performed only if the distance is below a certain distance. It should be noted that such a matching allows reducing the total distribution loss of power over the electric grid 104. The electric energy that a certain consumer receives from the utility has a distribution loss that is higher than the distribution loss of the electric energy it receives from a selling consumer that delivers electric energy at a closer location thereto, considering the transmissions between high, medium and/or low voltages which is common in electricity distribution from remote centralized locations to end users. 

the hardware processor further operable to control the energy storage to charge according to the energy schedule [see Para. 0101 –by matching between the purchase offers and the sell offers and time].
Regarding claim 2, Helfan discloses the energy storage includes at least a battery [Para. 0088, 0111, 0112].
Regarding claim 3, Helfan discloses the hardware processor is operable to turn on and off a switch coupled with the energy storage that connects and disconnects energy supply to and from the energy grid, to control charging and discharging [Para. 0032].
Regarding claim 4, Helfan discloses the energy storage includes at least a plurality of energy storages coupled to the energy grid, wherein each of the energy storages serves a respective group of prosumer facilities in the plurality of prosumer facilities [see Fig. 1], the 
Regarding claim 5, Helfan discloses hardware processor is operable to repeat generating of the energy schedule and controlling the energy storage at intervals of time [Para. 0108].
Regarding claim 7, it is noted that the limitation do not substantially differ from claim 1, with the exception of the limitation reciting “wherein to generate the energy schedule, the hardware processor is operable to at least generate a second list including at least the discharging requests, select from the second list a candidate discharging request that produces profit value above a minimum profit margin, determine whether the candidate discharging request is feasible to act on, responsive to determining that the candidate discharging request is feasible, add the candidate discharging request to the energy schedule; and the hardware processor further operable to control the energy storage to discharge according to the energy schedule”.  As demonstrated previously, Helfan anticipated the limitations in claim 1.  The limitation regarding wherein to generate the energy schedule, the hardware processor is operable to at least generate a second list including at least the discharging requests, select from the second list a candidate discharging request that produces profit value above a minimum profit margin, determine whether the candidate discharging request is feasible to act on, responsive to determining that the candidate discharging request is feasible [Para. 0087 - if the provided external data suggests that the reward is lower than an estimated cost of the delivery of the electric energy, the process stops.; Para. 0107], add the candidate discharging request to the energy schedule; and the hardware processor further operable to control the energy storage to discharge according to the energy schedule is also anticipated, as Helfan teaches in paragraph:
[0038] Optionally, the system further comprises a data analysis unit for analyzing the plurality of power sell offers and power purchase offers and estimating accordingly a member of a group consisting of: an electricity consumption of a group of the plurality of consumers, an electricity production of the group, an electricity demand of the group, a forecasted electricity consumption of the group, a forecasted electricity production of the group, a group of plurality of consumers having members with at least one of a common or accumulated consumption, a common production, a group of plurality of consumers having balance between consumption and production, and a forecasted electricity demand of the group, carbon footprint, carbon budget, credits, profiling of all criteria.

[0074] The unidirectional or bidirectional communication allows the electricity commerce devices 101 to submit sell offers for the supply of electricity via the electricity grid 104 and purchase offers for consuming electricity via the electricity grid 104. As further described below, the system allows the consumers to sell and buy locally generated electricity for rates which are determined without a third party involvement. 

[0085] Optionally, the controller 210 generates the sell offers according to an economic model that is dynamically updated according to changes in the rewarding rates, utility and/or other users' rates, supply and demand data, predictive consumption model, supplementary energy sources, such as energy storage and the like. Using such an economic model may take into account financial incentives, local generation delivery cap and/or amortization pertaining to the energy generation. Optionally, the controller 210 generates the sell offers according to load limitations, such as a prepaid budget and/or electric energy bill debits and/or credits. Optionally, the controller 210 generates the sell offers according to carbon emissions, carbon credits and/or allowance, such as a carbon budget and/or carbon cap. 

[0090] As shown at 178, the electric energy may be sold to the highest bidders. If the energy suffices for a number of grid connected consumers 103, the highest purchase offers for the sell offer wins. In addition, outputs may be sold partially to several purchasers in order to achieve maximal profit. 

[0099] First, as shown at 151, electric supply sell offers, which are generated by the electricity commerce devices 101 and forwarded via the communication network 110, are received by the electricity commerce management unit 102. Optionally, each electric supply sell offer is for a certain amount of power supply that is offered by one of the grid connected consumers 103. In such embodiments, each sell offer is provided as a sell offer message defining a power supply rate and an allocated amount of power supply. Optionally, the sell offer is generated similarly to the described in FIG. 3. Optionally, the sell offer message includes the period in which the grid connected consumer 103 renders the power supply available. Optionally, sell offers are conditioned. For example, a grid connected consumer 103 may condition the transmitting of a sell offer message in a reward rate, budgetary status and/or considerations, carbon footprint and/or credit, a charging status of electric storage cells, such as the electric storage cells 208 shown in FIG. 2 and the like.

 [0101] Now, as shown at 153, a match is identified between the purchase offers and the sell offers. As described above, each purchase offer reflects an estimated power supply demand and 


Regarding claims 7-11, see discussion in claims 2-5.
Regarding claims 13-17, they are directed to the method of steps to implement the system as set forth in claims 1-5.  Therefore, they are rejected on the same basis as set forth hereinabove.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helfan as applied to claim 1 or 7 or 13 above.
Regarding claim 6, Helfan teaches electric energy may be sold to the highest bidders.  If the energy suffices for a number of grid connected consumers 103, the highest purchase offers for the sell offer wins.  In addition, outputs may be sold partially to several purchasers in order to achieve maximal profit.  Helfan does not teach he profit is determined based on a moving average of historical profit data in a window of time. However, examiner takes official notice that such feature is old and well known in the art of trading analysis, where the moving average is a simple technical analysis tool that smooths out the historical profit data by creating a constantly updated average profit in a window of time. One of ordinary skill in the art would motivated to provide such technique in order to smooths out profit trends by filtering out the random profit fluctuation and reduce data lag.  Thus, get a better understanding of trends and improve profit prediction as they are clearer from a moving average line.
Regarding claim 12, see discussion in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2015/0149249 to Mansfield teaches a system and method are provided for performing energy arbitrage among different pre-defined regions. The system includes a plurality of power management devices within the different pre-defined regions to obtain power .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 List of references cited by examiner on 06/20/2021.